COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jared Walter Adair v. Ricky's Enterprises, Inc.

Appellate case number:    01-22-00359-CV

Trial court case number: 1181899

Trial court:              County Civil Court at Law No. 4 of Harris County

       Appellant Jared Walter Adair filed a notice of appeal of the trial court’s order signed on
April 28, 2022. On May 23, 2022, Appellant filed a “Notice to Clerk Upon Consideration for
Exemption of Filing Fees,” which we construe to be a motion to proceed without payment of
court costs. Attached to the motion is a “Statement of Inability to Afford Payment of Court
Costs or an Appeal Bond,” which was filed in the Harris County Civil Courts on May 9, 2022.
See TEX. R. CIV. P. 145(a), (b), (d). In addition, the court reporter filed an information sheet in
this Court that indicates Appellant is appealing as indigent.
       The Clerk of this Court is directed to make an entry in this Court’s records that
Appellant is permitted to proceed on appeal without payment of costs. See TEX. R. CIV. P.
145(a); TEX. R. APP. P. 20.1.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: June 2, 2022